 

EXHIBIT 10.4

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made and entered into as of May
22, 2012, by and between GenVec, Inc., a Delaware corporation (the “Company”),
and Paul H. Fischer, Ph.D., a resident of the State of Maryland (“Consultant”).

 

As of the date first written above, Consultant is the President and Chief
Executive Officer of the Company. Effective as of May 23, 2012 (the “Separation
Date”), Consultant is voluntarily resigning his offices of President and Chief
Executive Officer of the Company and as a member of the Company’s Board of
Directors.

 

After the Separation Date, the Company desires to continue to have the benefit
of Consultant’s scientific and institutional knowledge of the Company and the
Consultant desires to provide the Company with such knowledge.

 

This Agreement sets for the terms and conditions on which Consultant shall
provide Services (as defined below) to the Company and the Company will
compensate the Consultant for such Services, in order to further the business of
the Company.

 

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and Consultant agree as follows:

 

1.           Retention of Consultant; Services to be Performed. From and after
June 1, 2012 (the “Effective Date”) The Company hereby retains Consultant to
provide consulting and advisory services to the Company, as requested from time
to time by the Board of Directors or Chief Executive Officer of the Company (the
“Services”). From and after the Effective Date, Consultant hereby accepts such
engagement and agrees to perform the Services for the Company upon the terms and
conditions set forth in this Agreement. During the term of this Agreement to the
extent requested by the Company, the Consultant shall provide fifteen (15) full
days of Services to the Company (the “Minimum Commitment”). For the purposes of
this Section 1 and Section 2, a “full day” shall be one calendar day during
which the Consultant has provided the Company with at least four (4) hours of
Services, or if Services are provided for fewer than four (4) hours in one day,
then Services in the amount of six (6) hours are provided during more than one
(1) calendar day. During the term of this Agreement, Consultant’s primary
contacts at the Company shall be the President and Chief Executive Officer of
the Company and the Chairman of the Board of Directors of the Company.

 

2.           Compensation.

 

(a)          Fees. As compensation for the Services, the Company shall pay to
Consultant (i) one payment of $15,000 payable within thirty (30) days of the
Effective Date and (ii) following the satisfaction of the Minimum Commitment,
$1,000 for each full day of Services provided by the Consultant to the Company
thereafter (the “Fees”) until the termination of this Agreement pursuant to
Section 6. The Fees shall be payable to Consultant within thirty (30) days of
the end of the calendar month during which the Services were performed, upon
receipt of an invoice for the Services.

 

(b)          Equity Compensation. In addition to the Fees, Consultant shall
receive an option to purchase 150,000 shares of the Company’s common stock at a
purchase price per share, and on the terms and conditions set forth in the
Non-Qualified Stock Option Agreement by and between the Company and Consultant
dated as of the Effective Date (the “Stock Option”).

 

 

 

 

(c)          Retention of Compensation. If this Agreement is terminated pursuant
to the provisions of Section 6(b) or by Consultant pursuant to Section 6(c),
prior to the expiration of the Term, Consultant shall be entitled to retain the
payment made pursuant to Section 2(a)(i) above, to receive the Fees owed through
the effective date of termination and the Stock Option.

 

3.           Expenses. Consultant shall be reimbursed by the Company, in
accordance with the policies and procedures that are established from time to
time by the Company, for all reasonable and necessary out-of-pocket expenses
that are incurred by Consultant in performing the Services and other duties
under this Agreement, including, without limitation, reasonable travel expenses
incurred by Consultant when providing Services.

 

4.           Improvements and Inventions.

 

(a)          Notification and Disclosure. Consultant shall promptly notify the
Company in writing of the existence and nature of, and shall promptly and fully
disclose to the Company, any and all ideas, designs, practices, processes,
apparatus, improvements and inventions, whether or not they are believed to be
patentable (all of which are hereinafter sometimes referred to as “Inventions”),
which as a result of performing the Services, Consultant (i) has conceived of or
first reduced to practice, or (ii) may conceive of or first reduce to practice,
in each case, during the Term, or within six (6) months after the expiration of
the Term of this Agreement.

 

(b)          Ownership and Patenting of Inventions. All Inventions shall be the
sole and exclusive property of the Company or its nominee, and during the Term
of this Agreement and thereafter, whenever requested to do so by the Company,
Consultant shall execute and assign any and all applications, assignments and
other instruments that the Company shall deem necessary or convenient in order
to apply for and obtain parents in the United States and if any foreign
countries for the Inventions and in order to assign and convey to the Company or
its nominee the sole and exclusive right, title and interest in and to
Inventions. Consultant will render aid and assistance to the Company in any
interference or litigation pertaining to Inventions, and all expenses reasonably
incurred by Consultant at the request of the Company shall be borne by the
Company. In connection with these activities, if any such aid or assistance
requires any expenditure of Consultant’s time after termination of this
Agreement, Consultant shall be entitled to compensation for the time requested
by the Company at an hourly rate equal to one-eighth (1/8) of the full day rate
at which Consultant was being compensated by the Company under the provisions of
Section 2(a)(ii) of this Agreement.

 

(c)          Limitation. The provisions of this Section 4 shall not apply to any
Invention meeting the following conditions: (i) the Invention was made without
the use of any of the equipment, supplies, facility or trade secret information
of the Company; (ii) the Invention does not relate (A) directly to the business
of the Company, or (B) to the Company’s actual or anticipated research or
development; and (iii) the Invention does not result from any work performed by
Consultant for the Company.

 

5. Protection of Trade Secrets, Know-How and/or Other Confidential Information
of the Company.

 

(a)          Confidential Information. Except as permitted or directed by the
Company, during the term of this Agreement or at any time thereafter, Consultant
shall not divulge, furnish or make accessible to anyone or use in any way (other
than in the ordinary course of the business of the Company) any confidential or
secret knowledge or information of the Company which Consultant has acquired or
become acquainted with or will acquire or become acquainted with prior to the
termination of this Agreement, whether developed by Consultant or by others,
concerning any trade secrets, confidential or secret designs, processes,
formulae, plans, devices or material (whether or not patented or patentable)
directly or indirectly useful in any aspect of the business of the Company, any
customer or supplier lists of the Company, any confidential or secret
development or research work of the Company, or any other confidential
information or secret aspects of the business of the Company. Both during and
after the Term, Consultant will refrain from any acts or omissions that would
reduce the value of such knowledge or information to the Company. The foregoing
obligations of confidentiality, however, shall not apply to any knowledge or
information which is now published or which subsequently becomes generally
publicly known in the form in which it was obtained from the Company, other than
as a direct or indirect result of the breach of this Agreement by Consultant.

 

2

 

 

(b)          Know-How and Trade Secrets. All know-how and trade secret
information conceived or originated by Consultant which arises out of the
performance of the Services or any related material or information shall be the
property of the Company, and all rights therein are by this Agreement assigned
to the Company.

 

(c)          Copyrightable Material. Consultant acknowledges that any work
prepared by Consultant under this Agreement shall be considered “work for hire”
and the exclusive property of the Company unless otherwise specified. To the
extent such work may not be deemed a “work for hire” under applicable law,
Consultant hereby assigns to the Company all right, title and interest in and to
Consultant’s copyrights for such work. Consultant shall execute and deliver to
the Company such instruments of transfer and take such other action that the
Company may reasonably request, including, without limitation, executing and
filing, at the Company’s expense, copyright applications, assignments and other
documents required for the protection of the Company’s rights to such materials.

 

(d)          Injunctive Relief. Consultant acknowledges that the knowledge and
information described in this Section 5 constitutes a unique and valuable asset
of the Company acquired at great time and expense by the Company and its
predecessors, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Company would be wrongful and
would cause irreparable harm to the Company. Consultant acknowledges that it
would be difficult to fully compensate the Company for damages resulting from
any breach by Consultant of the provisions of this Section 5. Accordingly, in
the event of any actual or threatened breach of such provisions, the Company
shall (in addition to any other remedies that it may have) be entitled to
temporary and/or permanent injunctive relief to enforce such provisions, and
such relief may be granted without the necessity of proving actual damages.

 

(e)          Survival. The provisions of this Section 5 shall survive the
termination of this Agreement.

 

6.           Term and Termination.

 

(a)          Term. Unless terminated at an earlier date in accordance with this
Section 6, the term of this Agreement shall commence as of the Effective Date
and shall continue for the period of one (1) year (the “Term”).

 

(b)          Termination for Convenience. The Company may terminate this
Agreement for its convenience upon thirty (30) days written notice to
Consultant. In the event of such termination, the parties shall cooperate in
good faith to complete any pending work by the end of that 30-day period.

 

(c)          Termination for Cause. Either party may terminate this Agreement in
the event the other party materially breaches any provision of this Agreement
and such material breach is not cured within thirty (30) days written notice
thereof.

 

7.           Miscellaneous.

 

(a)          Assignment. This Agreement and the rights and obligations of the
parties hereunder shall not be assignable, in whole or in part, by either party
without the prior written consent of the other party, except that prior written
consent of Consultant shall not be required in the event of an assignment by the
Company due to transfer of all or substantially all of the assets of the Company
to a third party, or the merger or other consolidation of the Company with any
third party.

 

3

 

 

(b)          Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Maryland without regard to the conflict
of law provisions thereof.

 

(c)          Entire Agreement. This Agreement evidences the entire understanding
and agreement of the parties hereto regarding the consulting arrangement between
Consultant and the Company and the other matters discussed herein. This
Agreement supersedes any and all other agreements and understandings, whether
written or oral, regarding matters discussed herein. This Agreement may only be
amended by a written document signed by both Consultant and the Company.

 

(d)          Severability. To the extent any provision of this Agreement shall
be determined to be invalid or unenforceable, such provision shall be deleted
from this Agreement, and the validity and enforceability of the remainder of
such provision and of this Agreement shall be unaffected.

 

(e)          Status of Consultant. In rendering services pursuant to this
Agreement, Consultant shall be acting as an independent contractor and not as an
employee or agent of the Company. As an independent contractor, Consultant shall
have no authority, express or implied, to commit or obligate the Company in any
manner whatsoever, except as specifically authorized from time to time in
writing by an authorized representative of the Company, which authorization may
be general or specific. Nothing contained in this Agreement shall be construed
or applied to create a partnership. Consultant shall be responsible for the
payment of all federal, state or local taxes payable with respect to all amounts
paid to Consultant under this Agreement; provided, however, that if the Company
is determined to be liable for collection and/or remittance of any such taxes,
Consultant shall immediately reimburse the Company for all such payments made by
the Company.

 

(f)          Notices. All notices and other communications hereunder shall be
delivered or sent by registered or certified mail, return receipt requested,
addressed to the Company (attention: Cynthia Collins, Chief Executive Officer,
65 West Watkins Mill Road, Gaithersburg, Maryland 20878) or to Consultant, at
the address designated by Consultant to the Company’s Human Resources
Department.

 

IN WITNESS HEREOF, the Company and Consultant have executed this Agreement as of
the date set forth in the first paragraph.

 

  GENVEC, INC.       By: /s/ Douglas J. Swirsky     Douglas J. Swirsky    
Senior Vice President, Chief Financial Officer, Treasurer and Corporate
Secretary         CONSULTANT         By: /s/ Paul H. Fischer     Paul H.
Fischer, Ph.D.

 

4

 